Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Vertebral Spacer Species C, and Vertebral Screw Species B, drawn to claims 1-4, 6-9, and 11-13 in the reply filed on August 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “accommodates” in line 9. Examiner believes it should recite “accommodate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6-9. And 11-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “a columnar main-body portion that is disposed between cut end portions” in lines 2-3. Examiner suggests language similar to “a columnar main-body portion that is configured to be disposed between cut end portions” in order to overcome the rejection.
Claim 11 recites “a shaft portion that is inserted into the cut end portion of the vertebral arch” in lines 3-4. Examiner suggests language similar to “a shaft portion that is configured to be inserted into the cut end portion of the vertebral arch” in order to overcome the rejection.

Allowable Subject Matter
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the claim objections and 35 U.S.C. 101 rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art including U.S. Patent Pub. No. 2016/0262740 to May et al. and U.S. Patent Pub. No. 2014/0142699 to Beger et al. teach the vertebral spacer of claim 1, but fail to teach or disclose wherein the main body portion has a groove provided at a side surface, formed in the longitudinal direction over the entire length of the main body portion, and passing through the two accommodating holes to divide the two holes in a direction that intersects the longitudinal direction, the groove is widened in the direction that intersects the longitudinal direction, as well as wherein the main body portion has substantially columnar introducing holes at the accommodating hole and the other end provided in an outer surface of the main body portion, the introducing hole has an inner diameter that gradually increases toward the other end from the one end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0262740 to May et al.
As to Claim 1, May discloses a vertebral spacer (100, Fig. 5, [0026, 0048]). The spacer comprises a columnar main-body portion (114) that is disposed between cut end portions of a cut vertebral arch [0014-0015] and that is attached to the respective cut end portions by means of screws (124, 148, [0048]). The main body portion is provided with two accommodating holes (133, 143) that are formed inside the main body portion at positions that are spaced in a longitudinal direction of the main-body portion (Figs. 5-6), and that individually accommodates head portions of the screws (Figs. 5-6, [0049]). The individual accommodating holes (133, 143) are provided with openings through which the head (126) portions are inserted into the accommodating holes from outside the main-body portion [0048-0049 and 0051-0052], and the openings have diameters that are greater than diameters of shaft portions of the screws, that are smaller than diameters of the head portions, and that are increased to a size that is greater than the diameters of the head portions (configuration described in [0051]. 
As to Claim 9, May discloses a vertebral spacer wherein the accommodating holes (133, 143) are substantially spherical [0048].
As to Claim 11, May discloses a vertebral spacer kit. The kit comprises a vertebral spacer according to Claim 1 (100), and two screws (124, 148), each of which has a shaft portion (127, 147) that is inserted into the cut end portion of the vertebral arch [0048-0049] and a head portion (126) that is 
As to Claim 12, May discloses a vertebral spacer kit wherein the head portions (126) of the screws are substantially spherical [0048]. 
As to Claim 13, May discloses a vertebral spacer kit wherein the screws are provided with flange portions that are provided between the shaft portions and the head portions and that protrude radially outward from the shaft portions (flange portion interpreted as threads seen in Fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775